DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 01/14/2020.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 9, & 16 recite a systems and a method for a machine learning model for surfacing supporting evidence. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 9 & 16 recite, at least in part, a method comprising: receiving patient data associated with a user profile, the user profile including at least a medical history of a patient associated with the user profile; receiving medical professional data associated with a medical professional profile, the medical professional profile including at least historical records associated with a medical professional; analyzing, using one or more machine learning techniques, the user profile; analyzing, using the one or more machine learning techniques, the medical professional profile; determining, based at least in part on analyzing the user profile, a recommendation to the medical professional; determining, based at least in part on the recommendation, data to be transmitted with the recommendation; determining a likelihood that the medical professional will utilize the data in association with the recommendation; transmitting the recommendation and the data to a remote device associated with the medical professional. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving patient data associated with a user profile, the user profile including at least a medical history of a patient associated with the user profile; receiving medical professional data associated with a medical professional profile, the medical professional profile including at least historical records associated with a medical professional) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including one or more processors; and non-transitory computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. These elements are broadly recited in the specification at, for example, paragraph [0009] which describes a computer device operated by a medical professional. “The recommendation(s) and supporting evidence may be provided to a device operated by the medical professional, such as a tablet, computer, or phone, and the device may be configured to display the recommendation(s) as well as the supporting evidence.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of presenting relevant medical data in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-8, 10-15, and 17-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. 2-8, 10-15, and 17-20 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Aganyan (US 20190244700 A1) in view of Zhang (WO 2012159190 A1).

CLAIM 1, 9, & 16 – 
Aganyan teaches a method having the limitations of:
A system comprising: one or more processors; and non-transitory computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving patient data associated with a user profile, the user profile including at least a medical history of a patient associated with the user profile (Aganyan [0015] Embodiments of the disclosure provide for decentralized systems and methods that facilitate uberization of healthcare services, including improvements to collection, storage, distribution, visualization, reporting, and analysis of medical data associated with the healthcare services. According to the embodiments of this disclosure, a healthcare service center is provided to connect patients and healthcare providers. The healthcare service center includes one or more computer servers that run a web service accessible by the patients and the healthcare providers via respective user interfaces such as graphical user interfaces available through a website or a software application running on user devices. Both the patients and healthcare providers (e.g., doctors, physicians, dentists, veterinarians, certified healthcare professionals, etc.) can register with the web service and establish patient profiles and healthcare provider profiles, respectively. The healthcare service center may require the healthcare providers to be authenticated and authorized before they can provide medical services via the healthcare service center. The patients can enter their preferences and settings, including, for example, language preferences, residence or location of healthcare providers they are looking for, patients' preexisting medical conditions, recorded or real-time vital parameters, prior diagnostic data, payment and billing data, patient insurance policy data, contact information, an estimated price or quality of healthcare services that the patient seeks, and so forth. The vital parameters can include but are not limited to blood pressure, pulse, oxygen saturation, blood sugar level, and cholesterol levels. The vital parameters can be measured using various in-home devices/sensors (e.g., wearable devices), measured by medical personnel as part of mobile services or self-measured by patients, and transmitted to a platform where they can be accessed by the medical professionals) 
receiving medical professional data associated with a medical professional profile, the medical professional profile including at least historical records associated with a medical professional (Aganyan [0015] Embodiments of the disclosure provide for decentralized systems and methods that facilitate uberization of healthcare services, including improvements to collection, storage, distribution, visualization, reporting, and analysis of medical data associated with the healthcare services. According to the embodiments of this disclosure, a healthcare service center is provided to connect patients and healthcare providers. The healthcare service center includes one or more computer servers that run a web service accessible by the patients and the healthcare providers via respective user interfaces such as graphical user interfaces available through a website or a software application running on user devices. Both the patients and healthcare providers (e.g., doctors, physicians, dentists, veterinarians, certified healthcare professionals, etc.) can register with the web service and establish patient profiles and healthcare provider profiles, respectively. The healthcare service center may require the healthcare providers to be authenticated and authorized before they can provide medical services via the healthcare service center. The patients can enter their preferences and settings, including, for example, language preferences, residence or location of healthcare providers they are looking for, patients' preexisting medical conditions, recorded or real-time vital parameters, prior diagnostic data, payment and billing data, patient insurance policy data, contact information, an estimated price or quality of healthcare services that the patient seeks, and so forth. The vital parameters can include but are not limited to blood pressure, pulse, oxygen saturation, blood sugar level, and cholesterol levels. The vital parameters can be measured using various in-home devices/sensors (e.g., wearable devices), measured by medical personnel as part of mobile services or self-measured by patients, and transmitted to a platform where they can be accessed by the medical professionals. [0053] Similarly, the web service enables the healthcare providers to remotely create or modify healthcare provider profiles, which can be stored in database 115. The healthcare provider profiles can include, for example, a name of healthcare provider, address (location) and contact information, specialty (e.g., a family medicine practitioner, cardiologist, ENT, urologist, dermatologist, neurologist, etc.), medical license data, education information, hospital affiliation data, spoken languages, preferred rates, preferred times or schedule of service, banking information, and other necessary personal information.)
analyzing, using one or more machine learning techniques, the user profile (Aganyan [0024] In some embodiments, the healthcare service system can process available patient data (e.g., the patient's request, patient profile data, diagnostic operation results, etc.) to automatically generate a diagnosis or a preliminary diagnosis. For these ends, a machine-learning algorithm can be used.)
analyzing, using the one or more machine learning techniques, the medical professional profile (Aganyan [0020] The healthcare service center selects a healthcare provider based on the patient's request. The selected healthcare provider is also referred to as a responding healthcare provider. The selection of healthcare provider can vary. In one example, the healthcare service center can process the patient's request and preferences to find the best matching healthcare provider. This process may involve the use of a machine-learning algorithm, heuristic or statistic algorithm.[0056] At block 210, healthcare service center 105 selectively establishes a bidirectional communication between the requesting patient and a responding healthcare provider in real-time and in accordance with the request for the healthcare service obtained from the requesting patient at block 205. Healthcare service center 105 can automatically select the responding healthcare provider from a plurality of healthcare providers by matching the patient's preferences or data obtained from the request to the data and preferences of healthcare providers. The matching can be based on scoring and sorting of patient related and healthcare provider related information. In some embodiments, a machine-learning system can be used to perform the matching.)
determining, based at least in part on analyzing the user profile, a recommendation to the medical professional, the recommendation including at least one of a potential diagnosis (The rest of the limitation has not been considered due to the alternative language. See Aganyan [0024] In some embodiments, the healthcare service system can process available patient data (e.g., the patient's request, patient profile data, diagnostic operation results, etc.) to automatically generate a diagnosis or a preliminary diagnosis. For these ends, a machine-learning algorithm can be used. The preliminary diagnosis is representative of the potential diagnosis in the limitations.)
transmitting the recommendation and the data to a remote device associated with the medical professional. (Aganyan [0015] The patients can enter their preferences and settings, including, for example, language preferences, residence or location of healthcare providers they are looking for, patients' preexisting medical conditions, recorded or real-time vital parameters, prior diagnostic data, payment and billing data, patient insurance policy data, contact information, an estimated price or quality of healthcare services that the patient seeks, and so forth. The vital parameters can include but are not limited to blood pressure, pulse, oxygen saturation, blood sugar level, and cholesterol levels. The vital parameters can be measured using various in-home devices/sensors (e.g., wearable devices), measured by medical personnel as part of mobile services or self-measured by patients, and transmitted to a platform where they can be accessed by the medical professionals.) 
Aganyan does not explicitly disclose the below limitations:
However, Zhang teaches a method having the limitations of:
determining a statistical relevance of data utilized for determining the recommendation (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.) 
determining a likelihood that the medical professional will utilize the data in association with the recommendation, the likelihood being determined based at least in part on the statistical relevance of the data and the medical professional profile (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Aganyan in view of Zhang to determine a statistical relevance of data utilized for determining the recommendation with the motivation of presenting data in a manner that makes the existence of medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner. (see Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.).

CLAIM 2 & 12 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1 & 9. 
Zhang further discloses a system having the limitation of:
The system of claim 1, the operations further comprising ranking at least one of the potential diagnosis, the gap in medical coverage, or the recommended medication based at least in part on the likelihood that the medical professional will utilize the recommendation, wherein the recommendation is transmitted based at least in part on the ranking. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.)  

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.
CLAIM 3 & 14 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1 & 9. 
Zhang further discloses a system having the limitation of:
The system of claim 1, wherein determining the likelihood that the medical professional will utilize the data includes determining that the medical professional has utilized previous data that is associated with the data. (Zhang [0005] Medical images of a patient's body are generally taken by a technician using an imaging modality, such as an x-ray machine or a magnetic resonance imaging device. At a single imaging session, one or more diagnostic images of one or more body parts may be taken and recorded. Such diagnostic images may then be printed and provided to a medical practitioner directly, or entered into a picture archiving and communication system (PACS) for later access by a medical practitioner. A medical practitioner, such as a radiologist, will generally then review the diagnostic images, possibly in conjunction with prior related diagnostic images and/or test reports, and produce a diagnostic report.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 4 & 19 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1 & 16. 
Zhang further discloses a system having the limitation of:
The system of claim 1, the operations further comprising receiving an indication that the patient is scheduled to meet with the medical professional at a given time and causing the remote device to display the recommendation and the data at the given time. (Zhang [0049] A DDRS includes words or codes indicating information about a particular diagnostic session and the information collected at that session. A DDRS generally includes a specification of the type of examination or test performed at the diagnostic session, the date and time of the examination or test, the number of diagnostic images, if any, recorded, and a unique identifier for each image that permits retrieval of the image, and specifications of any associated diagnostic reports, such as a unique identifier for each report, which permits retrieval of the report, and includes information such as the date the report was produced, and, where applicable and available, identification of the person or entity who produced it. [0074] It should be noted that the use of a patient index within the PVS 106 is only one means of storing information about body parts of a patient, and its use is not essential. For example, one embodiment of a PVS 106 does not cache such information at all but rather retrieves required information from MISs in real-time in response to user input. [0078] The PVS 106 receives display requests from a client 105 identifying a patient, generally by providing an identifier, which could be a number, combination of numbers and letters, or possibly the name of the patient. In the latter case, the PVS may identify multiple patients matching the name provided, in which case it may provide a list to the client 105 including other information about each patient, such as gender, age and address, and allow the client 105 to select one patient from the list. [0079] Having identified a single patient, the PVS 106 then sends a data retrieval request to the VIS 100 specifying the patient for whom data is requested. The VIS 100 may then identify a patient index corresponding to that patient in the patient index database 402, and provide the patient index, or a pointer to the patient index, to the PVS 106. If there is no such patient index in the patient index database 402, the VIS 100 may then query the MISs on the network for information on the patient and construct a patient index for that patient. If there is a patient index, the VIS 100 may still query the available MISs to determine if any updated diagnostic data that is not yet linked into the patient index is available.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 5 & 20 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 4 & 19. 
Zhang further discloses a system having the limitation of:
The system of claim 4, wherein the user interface includes a first section for presenting the recommendation and a selectable portion that, in response to being selected, causes a second section to present content corresponding to the data, the first section being adjacent to the second section. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner. [0009] … d. if one or more target body parts are highlighted in the index image, and the requestor selects one of the highlighted target body parts, provide some or all of the diagnostic data associated with the selected target body part to the requestor.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 6 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1. 
Zhang further discloses a system having the limitation of:
The system of claim 1, wherein the data that was used to determine the recommendation includes at least one of a test result, medical history, personal information, or identifying information associated with a test results. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner. [0023] The medical information system may comprise a laboratory information system, one or more of the diagnostic data record specifications may comprise one or more lab report identifiers, and, if the requestor selects a diagnostic data record specification that includes one or more lab report identifiers, the system may provide the requestor with the option of receiving one or more of the lab reports identified by one or more of the lab report identifiers. [0067] In general, the existence of a medical condition is primarily associated with a particular body part at a particular level in the body part hierarchy, which is a single node in the patient index. That medical condition is then considered by the PVS 106 to also be associated with all body parts corresponding to all ancestor and descendent nodes of the particular body part in the patient index. For example, a medical condition associated with the frontal lobe of the brain would also be considered to be associated with each of its ancestor body parts, such as the cerebrum, the brain, and the head. In many cases, the medical condition may be associated with a leaf node in the patient index (i.e. a node representing a body part with no child body parts). However, in other cases, particularly before a condition is fully diagnosed, a medical condition may be primarily associated with a non-leaf node. In that case, the PVS 106 will also associate the medical condition with all descendents of the node (i.e. all child body part nodes, children of those children, etc.) In the index image presented to the user then, highlighting will generally be applied to lowest level body parts associated with the medical condition that are distinguishable in that index image. For purposes of highlighting, the severity of medical condition associated with a body part will generally be considered to be the most severe condition associated with any descendant body part.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 7 & 13 – 
Aganyan in view of Zhang discloses a system having the limitations of claims 1 & 9. 
Zhang further discloses a system having the limitation of:
The system of claim 1, wherein determining the statistical relevance of the data is based at least in part on a degree of change that the data has on a confidence score associated with the recommendation. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 8 & 15 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1 & 9. 
Zhang further discloses a system having the limitation of:
The system of claim 1, wherein the data comprises first data and the operations further comprising: determining that a first portion of the first data is more relevant than a second portion of the first data; generating second data including the second portion of the first data, the second data including content that, when displayed, includes at least an emphasized portion; and causing the remote device to display the second data. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner. [0009] … d. if one or more target body parts are highlighted in the index image, and the requestor selects one of the highlighted target body parts, provide some or all of the diagnostic data associated with the selected target body part to the requestor.) [0023] The medical information system may comprise a laboratory information system, one or more of the diagnostic data record specifications may comprise one or more lab report identifiers, and, if the requestor selects a diagnostic data record specification that includes one or more lab report identifiers, the system may provide the requestor with the option of receiving one or more of the lab reports identified by one or more of the lab report identifiers. [0067] For purposes of highlighting, the severity of medical condition associated with a body part will generally be considered to be the most severe condition associated with any descendant body part.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 10 & 17 – 
Aganyan in view of Zhang discloses a method having the limitations of claim 9 & 16. 

The method of claim 9, wherein the recommendation includes, at least one of a potential diagnosis, a gap in medical coverage, or a medication related recommendation. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.)  

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 11 & 18
Aganyan in view of Zhang discloses a method having the limitations of claim 9 & 16. 
Zhang further discloses a method having the limitation of:
The method of claim 9, wherein determining the likelihood that the medical professional will utilize the recommendation is based at least in part on a statistical relevance of the data utilized for determining the recommendation. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686